Opinion of the Court
Robert E. Quinn, Chief Judge:
In this case, as in United States v. Best, 4 USCMA 581, 16 CMR 155, decided this date, the Govern  ment has moved to dismiss  the accused’s petition for  review on the ground that it was filed prematurely. The accused was tried in a common trial with Best, and convicted of the same offenses. On appeal, the board of review took the same action with respect to him as it did with Best.
For the reasons set out in our opinion in United States v. Best, supra, the motion to dismiss is granted. However, here as in the Best case, the dismissal is without prejudice to the filing of a new petition upon completion of the review by the board of review. The case is returned to The Judge Advocate General of the Army for action consistent with this opinion.
Judges Latimer and Brosman concur.